Case 8:19-CV-00308-SCB-CPT Document 1 Filed 02/05/19 Page 1 of 9 Page|D 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
BOBBY JACKSON, SR.,
Plaintiff, CASE NO.:
_VS_
COMENITY BANK,
Defendant.

/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW Plaintiff, BOBBY JACKSON, SR., by and through the undersigned
counsel, and Sues Defendant, COMENITY BANK, and in support thereof respectfully alleges
violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the
Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

INTRODUCTION

1. The TCPA was enacted to prevent companies like COMENITY BANK from
invading American citizen’s privacy and prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving intrusive
and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct., 740, 745, 181,
L.Ed. 2d 881 (2012).

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the Scourge of
modern civilization, they wake us up in the morning; they interrupt our dinner at night; they
force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

Case 8:19-cV-00308-SCB-CPT Document 1 Filed 02/05/19 Page 2 of 9 Page|D 2

Subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm
Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

4. According to the Federal Communications Commission (FCC), “Unwanted calls
are far and away the biggest consumer complaint to the FCC with over 200,000 complaints each
year - around 60 percent of all the complaints...Some private analyses estimate that U.S.
consumers received approximately 2.4 billion robocalls per month in 2016.”
https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing

JURISDICTION AND VENUE

5. This is an action for damages exceeding Seventy-Five Thousand Dollars
($75,000.00) exclusive of attorney fees and costs.

6. Jurisdiction and venue for purposes of this action are appropriate and conferred by
28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

7. Subject matter jurisdiction, federal question jurisdiction, for purposes of this
action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts
shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties
of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See
Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,
746 F.3d 1242, 1249 (11lh Cir. 2014)

8. The alleged violations described herein occurred in Pinellas County, Florida.
Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2) as it is the
judicial district in which a substantial part of the events or omissions giving rise to this action
occurred.

FACTUAL ALLEGATIONS

Case 8:19-cV-00308-SCB-CPT Document 1 Filed 02/05/19 Page 3 of 9 Page|D 3

9. Plaintiff is a natural person, and citizen of the State of Florida, residing in Pinellas
County, Florida

l(). Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

1 1. Piaintiff is an “aneged debt¢r.”

12. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d
1265 (l 1lh Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014).

13. Defendant is a corporation with its principal place of business located at 3100
Easton Square Place, Columbus, Ohio 43219 and which conducts business in the State of
Florida.

14. The debt that is the subject matter of this Complaint is a “consumer debt” as
defined by Florida Statute §559.55(6).

15. Defendant is a “creditor” as defined in Florida Statute §559.55(5)

16. Defendant called Plaintiff on Plaintiff’ s cellular telephone approximately three
hundred (300) times in an attempt to collect a debt.

17. Defendant attempted to collect an alleged debt from Plaintiff by this campaign of
telephone calls.

18. Upon information and belief, some or all of the calls the Defendant made to
Plaintiff’s cellular telephone number were made using an “automatic telephone dialing system”
which has the capacity to store or produce telephone numbers to be called, using a random or
sequential number generator (including but not limited to a predictive dialer) or an artificial or
prerecorded voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

“autodialer calls”). Plaintiff will testify that he knew it was an autodialer because of the vast

Case 8:19-cV-00308-SCB-CPT Document 1 Filed 02/05/19 Page 4 of 9 Page|D 4

number of calls he received, he heard a pause when he answered his phone before a voice came
on the line and he received prerecorded messages from Defendant.

19. Plaintiff believes the calls were made using equipment which has the capacity to
store numbers to be called and to dial such numbers automatically

20. Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number (727) ***-1195, and was the called party and recipient of Defendant’s calls.

21. Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified the calls
were being initiated from, but not limited to, the following telephone numbers: (800) 695-0019
and (877) 475-3483.

22. Defendant placed an exorbitant number of automated telephone calls to Plaintiff’s

cellular telephone (727) ***-1195 in an attempt to reach an individual by the name of Laverne

Jackson.
23. Plaintiff does not currently have any account or business dealings with Defendant.
24. On several occasions over the last four (4) years, Plaintiff instructed Defendant’s

agent(s) to stop calling his cellular telephone

25. ln or about December of 2018, Plaintiff communicated with Defendant from his
aforementioned cellular telephone number and advised Defendant’s agent/representative that he
did not have any contact with Ms. Jackson and to please stop calling his cellular telephone.

26. Despite actual knowledge of their wrongdoing, Defendant continued the
campaign of abuse, calling Plaintiff continually despite Plaintiff informing Defendant he was not
the individual for whom they were calling.

27. Each subsequent ca11 Defendant made to the Plaintist aforementioned cellular

telephone number was knowing and willful and done so with the “express consent” of Plaintiff.

Case 8:19-cV-00308-SCB-CPT Document 1 Filed 02/05/19 Page 5 of 9 Page|D 5

28. Each of the Plaintiff’s demand for the harassment to end by informing Defendant
that he was not the individual for whom they were calling were ignored.

29. Defendant intentionally harassed and abused Plaintiff on numerous occasions by
calling several times during one day and on back to back days with such frequency as can
reasonably be expected to harass.

30. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s cellular telephone in
this case.

31. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice just as it did to Plaintiff’ s cellular telephone in this case, with no
way for the consumer, Plaintiff, or Defendant, to remove the number.

32. Defendant’s corporate policy is structured so as to continue to ca11 individuals like
Plaintiff; despite these individuals explaining to Defendant they wish for the calls to stop.

33. Defendant has numerous other federal lawsuits pending against it alleging similar
violations as stated in this Complaint.

34. Defendant has numerous complaints across the country against it asserting that its
automatic telephone dialing system continues to ca11 despite requested to stop.

35. Defendant has had numerous complaints from consumers across the country
against it asking to not be called', however, Defendant continues to ca11 the consumers

36. Defendant’s corporate policy provided no means for Plaintiff to have his number
removed from Defendant’s ca11 list.

37. Defendant has a corporate policy to harass and abuse individuals despite actual

knowledge the called parties do not wish to be called.

Case 8:19-cV-00308-SCB-CPT Document 1 Filed 02/05/19 Page 6 of 9 Page|D 6

38. Not a single call placed by Defendant to Plaintiff were placed for “emergency
purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

39. Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff.

40. From each and every call placed without consent by Defendant to Plaintiff` s cell
phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon his right of
seclusion.

41. From each and every call without express consent placed by Defendant to
Plaintiff’s cell phone, Plaintiff suffered the injury of occupation of his cellular telephone line and
cellular phone by unwelcome calls, making the phone unavailable for legitimate callers or
outgoing calls while the phone was ringing from Defendant’s calls.

42. From each and every ca11 placed without express consent by Defendant to
Plaintiff’ s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time. For
calls he answered, the time he spent on the call was unnecessary as he repeatedly asked for the
calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal
with missed ca11 notifications and ca11 logs that reflected the unwanted calls. This also impaired
the usefulness of these features of Plaintiff’ s cellular phone, which are designed to inform the
user of important missed communications

43. Each and every call placed without express consent by Defendant to Plaintiff s
cell phone was an injury in the form of a nuisance and annoyance to Plaintiff. For calls that were
answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for unanswered
calls, Plaintiff had to waste time to unlock the phone and deal with missed ca11 notifications and

call logs that reflected the unwanted calls. This also impaired the usefulness of these features of

Case 8:19-cV-00308-SCB-CPT Document 1 Filed 02/05/19 Page 7 of 9 Page|D 7

Plaintiff’ s cellular phone, which are designed to inform the user of important missed
communications

44. Each and every ca11 placed without express consent by Defendant to Plaintiff" s
cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell phone’s battery
power.

45. Each and every call placed without express consent by Defendant to Plaintiff’s
cell phone where a voice message was left which occupied space in Plaintiff’ s phone or network.

46. Each and every call placed without express consent by Defendant to Plaintiff s
cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely his cellular phone and
his cellular phone services.

47. As a result of the calls described above, Plaintiff suffered an invasion of privacy.
Plaintiff was also affect in a personal and individualized way by stress, anxiety and aggravation

COUNT I
(Violation of the TCPA)

48. Plaintiff fully incorporates and re-alleges paragraphs one (l) through forty-seven
(47) as if fully set forth herein.

49. Defendant willfully violated the TCPA with respect to Plaintiff, especially for
each of the auto-dialer calls made to Plaintiff s cellular telephone after Plaintiff notified
Defendant that he wished for the calls to stop.

50. Defendant repeatedly placed non-emergency telephone calls to Plaintiff’ s cellular
telephone using an automatic telephone dialing system or prerecorded or artificial voice without
Plaintiff’ s prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1)(A)(iii).

Case 8:19-cV-00308-SCB-CPT Document 1 Filed 02/05/19 Page 8 of 9 Page|D 8

WHEREF()RE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against COMENITY BANK for statutory damages, punitive damages,
actual damages, treble damages, enjoinder from further violations of these parts and any other

such relief the court may deem just and proper.

COUNT II
(Violation of the FCCPA)

51. Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-seven
(47) as if fully set forth herein

52. At all times relevant to this action Defendant is subject to and must abide by the
laws of the State of Florida, including Florida Statute § 559.72.

53. Defendant has violated Florida Statute § 559.72(7) by willfully communicating
with the debtor or any member of his or her family with such frequency as can reasonably be
expected to harass the debtor or his or her family.

54. Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other
conduct which can reasonably be expected to abuse or harass the debtor or any member of his or
her fainily.

55. Defendant has violated Florida Statute § 559.72(9) by attempting to enforce a
debt when such person knows that the debt is not legitimate or assert the existence of some other
legal right when such person knows the right does not exist.

56. Defendant’s actions have directly and proximately resulted in Plaintiff’ s prior and
continuous sustaining of damages as described by Florida Statute § 559.77.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against COMENlTY BANK for statutory damages, punitive damages, actual damages,

costs, interest, attorney fees, enjoinder from further violations of these parts and any other such

8

Case 8:19-cV-00308-SCB-CPT Document 1 Filed 02/05/19 Page 9 of 9 Page|D 9

relief the court may deem just and proper.

Respectfully submitted,

Oclavio Gomez, Esquire

Florida Bar No.: 0338620

Morgan & Morgan, Tampa, P.A.

201 N. Franklin Street, Suite 700

Tampa, Florida 33602

Tele: (813) 223-5505

Fax: (813) 223-5402

Primary Email: TGomez@ForThePeople.com
Secondary Email: LDobbins@ForThePeople.com
Attorney for Plaintiff

¢

